Citation Nr: 0211897	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  97-11 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  

2.  Entitlement to service connection for seborrheic 
dermatitis with alopecia and dermatophytosis.  

3.  Entitlement to service connection for residuals of 
pneumonia.  

4.  Entitlement to service connection for a hiatal hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service with the United States Army 
from January 1976 to January 1979, and from September 1990 to 
June 1991.  He also had service with the National Guard from 
May 1982 to May 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Waco, Texas, Regional Office (RO).  

The Board notes that in correspondence received in April 
1997, the veteran expressed his desire to withdraw the issue 
of entitlement to an increased evaluation for hearing loss.  
Therefore, the issue of entitlement to an increased 
evaluation for hearing loss is withdrawn.  38 C.F.R. § 20.204 
(2001).  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships; but has 
not resulted in more than considerable social and industrial 
impairment, and has not resulted in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

2.  Seborrheic dermatitis with alopecia and dermatophytosis 
were not present during service, and there is no competent 
evidence relating seborrheic dermatitis with alopecia and 
dermatophytosis to service or a service-connected disability.  

3.  The veteran does not currently have residuals of 
pneumonia.  

4.  The veteran does not currently have a hiatal hernia.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996), 
and 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective since 
November 7, 1996).  

2.  Seborrheic dermatitis with alopecia and dermatophytosis 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304 (2001).  

3.  Residuals of pneumonia were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

4.  A hiatal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the April 1994, January 1996, June 1996, October 1996, 
November 1997, and September 1999 rating decisions of the 
reasons and bases for the denial of his claims.  He was 
notified of the rating decisions by letters dated in June 
1994, January 1996, August 1996, November 1997, and October 
1999.  He was further notified of the reasons and bases for 
the denial of his claims in the January 1995 and January 1997 
statements of the case and the October 1996 and September 
1999 supplemental statements of the case.  The Board 
concludes that the discussions in the rating decisions and in 
the statements and supplemental statements of the case, which 
were all sent to the veteran, informed him of the information 
and evidence needed to substantiate the claims.  In addition, 
by letters dated in January 2002 the veteran was advised of 
the evidence he needed to submit to support his claims.  By 
letter dated in July 2002 he was advised of the procedures by 
which to submit additional evidence.  These actions satisfied 
VA's notification requirements.  The communications provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claims.  There are VA examinations and 
opinions of record, to include a VA examination report dated 
in April 1998, as well as VA treatment records.  38 C.F.R. 
§ 3.326(b).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

I.  Evaluation Of PTSD

A.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (PTSD) 
(effective prior to November 7, 1996), a 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
process associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 PTSD (1996).

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (2001), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total. 

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2001), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2001).  

B.  Factual Background

By rating decision dated in January 1996, the RO established 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from February 22, 1994.  In September 
1999, the RO increased the disability evaluation to 50 
percent from February 22, 1994.  

VA outpatient treatment records dated from November 1991 to 
February 1994 show a diagnosis of PTSD.  In a December 1993 
Persian Gulf screening report, the veteran listed his hobbies 
as working on cars and playing sports, to include football 
and basketball.  He reported that he did not play sports as 
much as he had prior to service.  The veteran indicated that 
after separation, he and his wife argued with increasing 
frequency but that they had since returned to preservice 
behavior.  The report notes that he had difficulties with his 
boss and had almost lost his job.   

On VA examination in February 1994, the veteran reported that 
six months after returning from the Persian Gulf, he was 
unemployed for six months until he was hired by a mechanic 
shop.  The report of examination notes that he had not been 
unemployed since.  He reported that he awoke in a sweat from 
dreams of being back in the Persian Gulf.  He reported that 
he had hit his wife during the dreams.  He conveyed that he 
spent most of his time with his family so as to avoid 
trouble. He described things that reminded him of the Persian 
Gulf to include his friends who wanted to talk about Saudi 
Arabia.  He related that he had difficulty with memory and 
concentration, to include recalling details of being in the 
Persian Gulf, as well as post service difficulties in this 
regard at work.  He related that he had less interest in 
sports and playing with his kids.  He conveyed that since he 
had stopped going to bars and consuming alcohol, he no longer 
had the friends that he used to hang out with.  He indicated 
that at times he would become irritable and frustrated.  He 
stated that he was hypervigilant but did not have an 
exaggerated startle response.  He reported that he had an 
onset of pain in his chest with hearing the sound of an 
airplane.  

The examiner described the veteran's facial expression as 
extremely flat, and mask-like.  Test results were noted to 
show PTSD, agoraphobia with panic attacks, attributed to his 
PTSD, and alcohol, cocaine, cannabis, and nicotine dependence 
in remission.  He was noted to speak softly and barely move 
his mouth when he spoke.  The relevant diagnosis was PTSD.  A 
GAF (global assessment of functioning) of 48 was assigned.  
The highest GAF in the past year was noted to be 48.  The 
report of examination notes that he was improving.  

On VA examination in September 1996, the examiner reported 
that since 1994, the veteran had not had any psychiatric 
hospitalizations and had not had any mental health 
interventions for at least one year.  The report of 
examination notes that he was not taking any psychiatric 
medications.  The examiner noted that he had been married for 
the past 15 years, and had four children, all of whom lived 
at home.  The veteran reported that he drank a moderate 
amount of alcohol, noted to be two to three beers twice per 
week  He denied any blackouts.  He reported that he had had 
some dizzy spells with headaches.  He denied any current use 
of cocaine or other illicit drugs.  He complained of 
difficulty sleeping secondary to dreams and memories of 
Kuwait.  He reported that at times, he awoke in a panic, had 
chest pain, felt frightened and began yelling.  He stated 
that he was short-fused with family members and fellow 
employees.  He conveyed that the only place he went was to 
work and that he had no friends.  The report of examination 
notes that he had had thoughts of suicide two months earlier.  

The report of examination notes that the veteran was on time 
and appropriately dressed.  Psychomotor activity was normal.  
Eye contact was good.  Speech was soft-spoken, but normal in 
rate.  Affect appeared constricted.  His mood was noted to be 
'pretty good.'  He denied auditory or visual hallucinations.  
A mild feeling of paranoia was noted to have been discussed.  
Thought process was goal-directed.  He was able to recall the 
current President and the Vice President.  The report of 
examination notes that he was also able to recall, Bush, 
Reagan, Ford, and Nixon, in that particular order.  He was 
able to relate that an airplane and a car were both modes of 
transportation, which was noted to indicate higher order 
functioning.  He was oriented to person, place, and time.  
The relevant diagnosis was PTSD, chronic.  A GAF of 51 was 
assigned.  A February 1997 VA PTSD examination report 
contains essentially the same information.

VA outpatient treatment records received in February 1998 
show a diagnosis of PTSD with panic attacks.  A February 1994 
report of psychological screening notes that he had been 
employed as a mechanical technician for over 10 years.  The 
report reflects that there had been heavy consumption of 
alcohol during the last three to four years, as well as 
marijuana use three times per week during the past two years 
and cocaine use three times per week for approximately one 
year.  Substance abuse was noted to have caused problems with 
his wife and at work.  He was noted to be depressed once in a 
while.  The impression was that the veteran did not display 
signs of significant neuropsychological deficits.  His 
emotional negativity was noted to have been elevated for many 
years and manifest in terms of symptoms of depression and 
anxiety with obsessive-compulsive behaviors and somatization.  
The problem of depression and anxiety was noted to have been 
defined by target symptoms of anxiety of pain in the chest 
and headaches, difficulty with controlling anger, mild 
insomnia, obsessive-compulsive behaviors, somatostatin, 
proneness to social withdrawal, worrying, and nervousness. 

The report of examination relates that the veteran's 
motivation for seeking treatment for substance dependence was 
not quite clear.  The examiner raises the possibility that it 
was related to concern over going back to abusing substances 
as a result of his depressed mood.  A treatment record dated 
in March 1994 indicates that he had been working full-time as 
a mechanic since 1989.  He complained of increasing 
frustration, worry, anger, and nervousness.  He denied 
suicidal and homicidal ideation.  Occasional insomnia was 
noted.  The diagnoses were PTSD and panic disorder.  In May 
1994, his mood was noted to be slightly anxious with 
appropriate affect.  A June 1994 record of treatment notes 
the veteran's report of having experienced one panic attack 
that week.  Mood and affect were noted to be appropriate.  A 
treatment record dated in December 1996 shows that he denied 
suicidal and homicidal thoughts, noting his report of having 
had passive ones in the past.  No delusional material was 
noted.  In an August 1996 social work report, the veteran's 
hobbies are listed as fishing and playing basketball.  The 
report notes that he had been employed as a mechanic for 
seven years.  Problems with his children were noted to have 
disappeared following the veteran's return from service.  He 
reported that he and his wife had slept apart for two months 
following his return from service.  He indicated that since 
service, his participation in activities had changed 
secondary to feeling tired more quickly.  

On VA examination in March 1998, the veteran reported that he 
was not employed.  He stated that he was attending vocational 
rehabilitation studying auto mechanics.  The report of 
examination notes that he attended school five days per week 
from 7:00 a.m. to 12 noon, studying two hours each evening.  
The examiner noted that the veteran had had quite a few 
problems at work in reference to inability to concentrate and 
was also having problems with other employees at the 
workplace.  The examiner reported that the veteran had 
somewhat of a flat affect.  No auditory or visual 
hallucinations were noted and there was no flight of ideas.  
The relevant diagnosis was PTSD.  

On VA examination in April 1998, the examiner stated that he 
had reviewed the veteran's C-file.  The veteran reported that 
he had quit his job five months earlier because of increasing 
stress.  He stated that he was not treated well at work and 
did not get along with his boss.  He reported that he had 
been suspended for misconduct following an argument with a 
service manager.  He related that he had almost hit the 
person he had been arguing with but had been stopped by a co-
worker.  He reported marital difficulties which he attributed 
to an aggressive attitude towards his wife and children.  He 
conveyed that he and his wife slept separately and that his 
children were afraid of him.  The report of examination notes 
that he isolated himself and usually wanted to be left alone.  
He stated that he did not want visitors in his home, 
including his own family.  His interests and pleasure were 
noted to be greatly reduced.  He reported easy fatigability, 
shortness of breath, chest pain, diaphoresis, headache, 
feeling that his eyes were pulsating, tremulousness, leg 
cramps, indigestion, diarrhea, and blackouts described as 
feeling lightheaded and faint, three times per week, lasting 
15 to 45 minutes in duration.  The report notes that he was 
often depressed.  Increased appetite with weight gain was 
noted.  He reported insomnia and frequent awakening.  He 
indicated that he sometimes laid in bed with bad thoughts, 
including the thought of slitting his throat or overdosing on 
medication.  No history of suicide attempt was noted.  He 
reported continued nightmares and flashbacks about his war 
experiences, stimulated by television shows and newspaper 
articles about the war.  He conveyed that he had difficulty 
focusing on school assignments.  

He reported that he had been attending a technical 
institution since January of 1998 and also had a part-time 
job delivering mail on Saturday.  He stated that his Saturday 
job was going well because he had no one supervising him all 
of the time, unlike his previous job.  The report notes that 
his main problem was his supervisor.  He stated that he had 
quit drinking alcohol the previous summer because it was 
exacerbating his personality problems.  The report of 
examination notes that he had heavily consumed alcohol in the 
past and had a history of illicit drug use.  The veteran 
reported that he was taking medication but stated that it was 
not helping.  

On physical examination, the veteran was alert, casually 
dressed and groomed.  Speech and movements were normal.  
There was no psychomotor retardation or agitation.  Mood was 
noted to be slightly depressed and anxious.  Affect was 
constricted.  There were no perceptual abnormalities.  
Thinking was linear.  No current suicidal ideation was noted.  
There was no homicidal ideation.  Short- and long-term memory 
were grossly intact.  Concentration was intact.  He was 
oriented in all spheres.  

The examiner stated that the veteran continued to suffer from 
symptoms of PTSD, which were noted to include depression and 
associated fatigue and poor concentration.  The poor 
concentration was noted to lead to his subjective complaints 
of memory loss.  The examiner stated that it seemed to be 
situational and stress-related.  The examiner concluded that 
both it and the fatigue were therefore, related to his PTSD, 
as were possibly a number of his somatic complaints.  The 
examiner commented that the veteran had a tendency to 
somatize his anxiety.  He stated that this did not however, 
rule out other general medical problems which he may be 
having.  The relevant diagnosis was PTSD with associated 
panic attacks, depressed mood, and difficulty concentrating.  
Chronic stressors included marital problems, job problems, 
and chronic physical complaints.  A GAF of 55 was assigned.  

C.  Analysis

In the January 1996 rating decision on appeal, the RO 
reviewed the veteran's claim for PTSD under the old rating 
criteria for mental disorders.  The criteria for mental 
disorders were amended in November 1996.  In the September 
1999 rating decision, the RO increased the evaluation for 
PTSD under the old criteria.  When a regulation changes after 
a claim has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Board notes that an increased 
rating under the new criteria for the period of time prior to 
the enactment of the criteria is not available.  

The veteran has appealed an initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1998).  However, insofar 
as the RO assigned a 50 percent disability evaluation for the 
entire appeal period, the issue is whether an evaluation in 
excess is of 50 percent is warranted at any time during the 
appeal period.  The GAF scores have been relatively uniform 
throughout the appeal period.  The Board concludes that the 
condition has not changed and a uniform rating is warranted.

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted to be of importance.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.   See Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (discussing a GAF score of 50).  A score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  

The Board has reviewed the probative evidence of record.  In 
this case, there is positive and negative evidence.  The 
February 1994 VA examiner assigned a GAF of 48.  In April 
1998, the VA examiner entered a GAF score of 55.  

The Board concludes that the evidence does not support an 
evaluation in excess of 50 percent under either the old or 
new criteria.  The evidence does not show that his ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired or that he has 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  The disorder has not resulted in more 
than considerable social and industrial impairment, and 
generally has not resulted in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

The Board has given great weight to the findings of the 
examiners and compared them to the actual rating criteria.  
The objective evidence reflects that while he has reported 
family discord, he has been married to his wife for 15 years, 
with all four of their children living at home.  While the 
veteran reported that he had quit his long-term employment, 
thereafter he secured employment with the postal service and 
began attending school.  The competent evidence establishes 
that his memory is intact.  On VA examinations in September 
1996 and February 1997 speech was normal.  He was noted to be 
appropriately dressed.  In April 1998 there was no suicidal 
ideation.  The competent evidence does not establish near-
continuous panic or depression affecting his ability to 
function.  The evidence does not establish spatial 
disorientation.  Although one examiner entered a GAF of 48, 
such finding is accorded diminished probative value in light 
of the other evidence of record.  Specifically, the veteran 
has been steadily employed, attends school, and has an intact 
family unit.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved. 

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that PTSD caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  In fact, on VA 
examination in February 1997, no psychiatric hospitalizations 
were noted.  In addition, the record reflects that he is 
employed on a part-time basis and attending school.  There is 
no opinion of record to the effect that the veteran is 
unemployable as a result of PTSD.  

II.  Service Connection

A.  Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Factual Background

An April 1991 redeployment examination report shows that the 
head, face, neck and scalp, lungs and chest, and abdomen and 
viscera were normal.  On the accompanying medical history he 
denied having or having skin diseases and rupture/hernia.  A 
January 1988 reserve entrance examination report shows that 
the head, face, neck and scalp, lungs and chest, and abdomen 
and viscera were normal.  On the accompanying medical history 
he denied having or having had skin diseases and 
rupture/hernia.

VA outpatient treatment records dated from November 1991 to 
February 1994 show the veteran's reported history of 
pneumonia on December 26, 1992.  X-ray examination in January 
1993 revealed no evidence of parenchymal disease.  The 
impression was no evidence of active cardio-pulmonary 
disease.  A January 1993 record of treatment notes that the 
lungs were completely clear.  In a December 1993 Persian Gulf 
screening examination report the veteran reported having or 
having had hair loss, chest pain and breathing problems, and 
stomach pain and hernia.  

On VA examination in February 1995, the veteran complained of 
mild epigastric pain.  The diagnosis was duodenitis.  The 
report of examination notes that no hiatal hernia was found.  

On VA examination in February 1995, there was no cor 
pulmonale.  Physical examination of the respiratory system 
revealed that the lungs were clear to auscultation and 
percussion.  There were no wheezes or scattered bronchi.  
There were no basal rales.  The report of examination notes 
that the impression of pulmonary function tests dated in 
February 1995 was probably normal study.  The relevant 
diagnosis was status post pneumonia (1991), no recurrence, no 
residual.  The report of examination notes that per the 
dermatology report, the other diagnosis was seborrheic 
dermatitis of the scalp with alopecia.  

On VA examination in March 1995, the veteran reported an 
inservice history of episodes of scaliness and painful bumps 
developing in his scalp, sometimes exuding a small amount of 
fluid.  Physical examination revealed a few resolving 
inflamed follicular papules and several areas of erythema and 
scaliness in the scalp.  The assessment was seborrheic 
dermatitis and chronic and recurrent scalp folliculitis.  

VA outpatient treatment records received in February 1998 
note his report of using scalp medication.  An August 1994 
record of treatment notes that the veteran had a history of a 
hyperkeratotic scaly eruption on his feet and some scales in 
the scalp, with itching.  Physical examination revealed 
marked improvement in the hyperkeratosis and a lessening of 
the scaliness of the scalp.  The pertinent assessments were 
dermatophytosis and seborrheic dermatitis.  In a May 1995 
treatment record a history of hiatal hernia was noted.  X-ray 
examination of the chest was normal.  A November 1996 x-ray 
examination of the upper gastrointestinal system was normal. 

The veteran underwent a VA examination in March 1998.  On 
physical examination of the skin there was no scarring.  
Examination of the chest revealed no increased "AP" 
diameter, no rales or rhonchi anteriorly or posteriorly.  It 
was clear to auscultation and percussion.  

C.  Analysis

Initially, the Board notes that the veteran engaged in combat 
with the enemy.  However, the veteran has not alleged nor has 
it been shown that seborrheic dermatitis with alopecia and 
dermatophytosis, pneumonia, or a hiatal hernia were incurred 
during combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) are not applicable.

Seborrheic dermatitis with alopecia

The veteran's skin problems have been diagnosed.  Therefore, 
special provisions pertaining to undiagnosed illnesses are 
not applicable in this case.  See 38 C.F.R. § 3.317 (2002).  
In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  Service medical records are 
negative for a diagnosis of seborrheic dermatitis with 
alopecia.  Post service treatment records include diagnoses 
of seborrheic dermatitis with alopecia and chronic and 
recurrent scalp folliculitis, and dermatophytosis.  However, 
there is no competent evidence relating the post-service 
diagnoses to service.  While the veteran has related such to 
service his opinion is not competent.  The veteran is not a 
medical professional and his statements do not constitute 
competent medical evidence.  Generally, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Absent a current disability related by 
competent evidence to service, service connection is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

Residuals of pneumonia

As noted above, in order to establish service connection, the 
evidence must show that the veteran has a current disability 
related by competent evidence to service.  In January 1993 
the lungs were completely clear.  A May 1995 x-ray 
examination of the chest was normal.  On VA examination in 
February 1995, pulmonary function tests were noted to 
probably be normal.  The diagnosis was status post pneumonia 
in 1991, no recurrence, no residual.  Absent a current 
disability, service connection is not warranted. 

Based on the lack of competent evidence of residuals of 
pneumonia, the Board concludes that any inservice pneumonia 
was acute, resolved and did not result in chronic disability.  
A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

Hiatal hernia

As noted above, in order to establish service connection, the 
evidence must show that the veteran has a current disability 
related by competent evidence to service.  In this case, 
there is no competent evidence of a current disability.  On 
VA examination in February 1995, the examiner specifically 
stated that there was no hiatal hernia found.  Absent a 
current disability, service connection is not warranted.  As 
noted above, insofar as the evidence does not show that the 
veteran currently has a hiatal hernia, we need not address 
whether there is competent evidence relating such to service.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  



ORDER

An evaluation in excess of 50 percent for PTSD is denied.  

Service connection for seborrheic dermatitis with alopecia 
and dermatophytosis is denied.  

Service connection for residuals of pneumonia is denied.  

Service connection for a hiatal hernia is denied.  



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

